Citation Nr: 0108373	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for sinusitis and/or 
rhinitis, to include as secondary to service-connected 
bronchial asthma. 

2.  Entitlement to a rating in excess of 60 percent for 
bronchial asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from February 1975 to October 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and June 1999 rating 
decisions of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, Regional Office (RO).

In December 1998 the RO increased the rating assigned for the 
veteran's bronchial asthma from 10 percent to 30 percent, 
effective June 1, 1998.  In May 1999, the 30 percent rating 
was increased to 60 percent, effective from June 1, 1998.  
Since a rating in excess of 60 percent is possible for the 
foregoing disability and the veteran has not specifically 
withdrawn her substantive appeal, the issue remains on appeal 
and is before the Board.  AB v. Brown, 6 Vet. App. 35 (1993); 
see also 38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.204(b), (c) (2000).

During the pendency of this appeal, the veteran stated that 
her bronchial asthma caused anxiety, and pain of the chest 
and back.  She also asserted that she would like to receive a 
breathing apparatus for home use.  The issues of entitlement 
to service connection for anxiety, and pain of the chest and 
back, have not been adjudicated by the RO, nor developed for 
appellate consideration.  They are referred to the RO for 
consideration.  


REMAND

Regarding service connection for sinusitis and/or rhinitis, 
the veteran asserts that her service-connected bronchial 
asthma aggravates her sinusitis and rhinitis disabilities.  
Review of the record shows that the veteran has received 
treatment for sinusitis and rhinitis.  However, the record 
does not contain a medical opinion addressing whether those 
disorders are related to active service or aggravated by the 
veteran's service-connected bronchial asthma.  Thus 
additional development in this regard is warranted.  

The Board may not rely on its own unsubstantiated judgment as 
to whether a disability was incurred in or aggravated by 
service, but must support its medical conclusions with 
independent medical evidence in the record.  Crowe v. Brown, 
7 Vet. App. 238, (1994).  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusion.  
Talley v. Brown, 6 Vet. App. 72 (1993).

With respect to the veteran's bronchial asthma, review of the 
record shows that the veteran continues to receive treatment 
for the disability, including emergency room treatment.  A 
May 1999 emergency room report records a diagnosis of 
exacerbation of asthma.  In light of the foregoing, the Board 
finds that a contemporaneous examination is needed to 
ascertain the current level of severity of the veteran's 
bronchial asthma.  Green v. Derwinski, 1 Vet. App. 121 
(1991); 38 C.F.R. § 4.2 (2000).

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
sinusitis and/or rhinitis since service 
and for bronchial asthma since June 1997.  
After securing the necessary 
authorization for release, the RO should 
obtain such identified reports, not 
already of record.  Medical facilities 
and doctors contacted should include Dr. 
Capalongan of the Community Medical 
Clinic, VA Medical Centers in Shreveport 
and Monroe, Louisiana, St. Francis 
Medical Center, and the Glenwood Regional 
Medical Center.

2.  The veteran should be afforded the 
appropriate VA examination(s) to 
ascertain the etiology of her sinusitis 
and rhinitis and the current level of 
severity of her bronchial asthma.  The 
claims folder should be made available to 
the examiner(s) for review before the 
examination(s).  All indicated tests and 
studies should be performed and all 
findings reported in detail.  

Regarding sinusitis and rhinitis, the 
examiner(s) should offer opinions as to 
whether it is at least as likely as not 
that the veteran's sinusitis and/or 
rhinitis are etiologically related to her 
active service, and whether it is at 
least as likely as not that the veteran's 
sinusitis and/or rhinitis are 
etiologically related to, or aggravated 
by, the service-connected bronchial 
asthma.  If no relationship exists 
between the veteran's sinusitis or 
rhinitis and active service, or service-
connected disability, the examiner(s) 
should so state.  A complete rationale 
should be provided for all opinions 
offered.

Regarding bronchial asthma, the examiner 
should review the claims file, examine 
the veteran, conduct all indicated 
testing (including testing needed to 
render FEV-1 and FVC ratios as mentioned 
in the rating criteria).  Manifestations 
of the veteran's service-connected 
disability should be distinguished from 
those of any other respiratory 
disorder(s), including sinusitis and 
rhinitis, found to be present.  The 
examiner should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from 
bronchial asthma, to include whether it 
renders the veteran unemployable.  The 
rationale for all opinions expressed 
should be provided.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.

In taking this action, the Board implies no conclusion as to 
the ultimate outcome warranted.  No action is required of the 
veteran until she is otherwise notified.

The veteran has the right to VA compliance with the terms and 
conditions set forth in remand orders from the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  The veteran also 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



